— Appeal by the defendant from a judgment of the County Court, Suffolk County (J. Doyle, J.), rendered November 16, 2011, convicting him of assault in the first degree, criminal possession of a weapon in the second degree (two counts), assault in the second degree (two counts), and a violation of probation, upon his plea of guilty, and imposing sentence.
*961Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for appellate review (see CPL 470.05 [2]; People v Toxey, 86 NY2d 725, 726 [1995]; People v Barrett, 105 AD3d 862, 863 [2013]). Moreover, the “rare case” exception to the preservation requirement does not apply here because the defendant’s allocution did not cast significant doubt on his guilt, negate an essential element of the crime, or call into question the voluntariness of his plea (People v Lopez, 71 NY2d 662, 666 [1988]; see People v Barrett, 105 AD3d at 863). In any event, contrary to the defendant’s contention, the facts he admitted during his plea allocution were sufficient to establish all elements of the crimes of assault in the first and second degrees, including the element of intent to cause serious physical injury (see Penal Law §§ 120.05, 120.10; cf. People v Orama, 150 AD2d 505, 506 [1989]).
The defendant was not denied the effective assistance of counsel, as defense counsel provided meaningful representation (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contention is without merit. Angiolillo, J.P, Hall, Roman and Cohen, JJ., concur.